Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/21 has been considered by the examiner.


Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations 
“the then-current physiological parameter” in lines 17-18 and again in line 25. Does this refer to the “a physiological parameter” recited previously in line 2? 
“the step (b)”. There is insufficient antecedent basis for this limitation in the claim. The term “the step (b)” is not mentioned previous to this claim.
“the step (e)”. There is insufficient antecedent basis for this limitation in the claim. The term “the step (e)” is not mentioned previous to this claim.
Claim 2 recites the limitations 
“the steps (b) and (c)”. There is insufficient antecedent basis for this limitation in the claim. The term “the steps (b) and (c)” is not mentioned previous to this claim.
“the steps (d) and (e)”. There is insufficient antecedent basis for this limitation in the claim. The term “the steps (d) and (e)” is not mentioned previous to this claim.
“the steps (c) and (d)”. There is insufficient antecedent basis for this limitation in the claim. The term “the steps (c) and (d)” is not mentioned previous to this claim.
“the steps (e) and (f)”. There is insufficient antecedent basis for this limitation in the claim. The term “the steps (e) and (f)” is not mentioned previous to this claim.
Claim 9 recites the limitation
“the surface material of the second sensing section”. Does this refer to the “a surface material of the first sensing section” recited previously in claim 7?
Claim 11 recites the limitation 
“the same surface”. There is insufficient antecedent basis for this limitation in the claim. The term “the same surface” is not mentioned previous to this claim.
Claim 14 recites the limitations
“the step (c)”. There is insufficient antecedent basis for this limitation in the claim. The term “the step (c)” is not mentioned previous to this claim.
“the step (e)”. There is insufficient antecedent basis for this limitation in the claim. The term “the step (e)” is not mentioned previous to this claim.
“the counter electrode” in lines 4-5. Does this refer to the “at least one counter electrode” recited previously in line 2?
Claim 16 and all dependent claims recite the limitations 
“the then-current physiological parameter” in line 16 and again in line 20. Does this refer to the “a physiological parameter” recited previously in line 2? 
“the step (c)”. There is insufficient antecedent basis for this limitation in the claim. The term “the step (c)” is not mentioned previous to this claim.
“the step (d)”. There is insufficient antecedent basis for this limitation in the claim. The term “the step (d)” is not mentioned previous to this claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rong (U.S. Patent Application Publication 2013/0245412 A1).
	Regarding claim 1, Rong teaches a method for reducing a measurement interference of a target analyte [par. 119, 231, 237] while using a micro biosensor to measure a physiological parameter representative of the target analyte in a biofluid [fig. 5C and 5D; par. 102, 143] during a period including at least one first sub-time (T1) zone and/or at least one second sub-time (T2) zone [par. 231, 239-242], comprising: (a) providing the micro biosensor including a first working electrode [fig. 5C and 5D, element E1; par. 231], at least one second working electrode [fig. 5C and 5D, element E2; par. 231] and a chemical reagent [par. 231 “membrane system containing glucose-oxidase disposed thereon”], wherein the first working electrode has a first sensing section [fig. 5C and 5D, element E1; par. 231], the second working electrode has a second sensing section [fig. 5C and 5D, element E1; par. 231], and the chemical reagent is covered on at least a portion of the first sensing section to react with the target analyte in the biofluid to produce a resultant [par. 231 “a first electrode functions as a hydrogen peroxide sensor including a membrane system containing glucose-oxidase disposed thereon”; see also par. 130 “glucose oxidase enzyme, which enables an electrochemical reaction to occur to measure a concentration of glucose”]; (b) performing a first interference eliminating action in a first T1 zone [ par. 241“a second working electrode that is configured to generate a second signal associated with the non-glucose related electroactive compounds…  the non-glucose related electroactive species includes at least one of interfering species”], in which the second sensing section is driven by a second working voltage to consume at least one interferant in the biofluid [par. 239-242]; (c) performing a first measurement action in a first  T2 zone [ par. 246 “the sensor measures the analyte concentration about every fraction of a minute or every minute”; Examiner notes the measurement in the first minute is the first measurement action], in which the first sensing section is driven by a first working voltage to react with the resultant to output a first physiological signal corresponding to the then-current physiological parameter, [239-242]; (e) performing a second measurement action in a second T2 zone [ par. 246 “the sensor measures the analyte concentration about every fraction of a minute or every minute”; Examiner notes the measurement in the second minute is the second measurement action], in which the first sensing section is driven by the first working voltage to react with the resultant to output a second physiological signal corresponding to the then-current physiological parameter [par. 239-242]; and (f) repeatedly performing the step (b) to the step (e) to obtain a value data of the physiological parameter in all respective T2 zones during the period [par. 246].
Although Rong does not explicitly teach performing a second interference eliminating action in a second T1 zone, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Rong also suggests performing a first interference eliminating action [par. 239] and a second measurement action [par. 246]. Therefore, performing a second interference eliminating action would involve only routine skill in the art.
Regarding claim 3, Rong further teaches each of the T1 zone and each of the T2 zone are completely overlapped [par. 239-242], and the step (b) and the step (d) are performed to cause an interference of the at least one interferant on the first physiological signal and the second physiological signal to be reduced to be smaller than or equal to a specific tolerance scope [par. 239-242].
Regarding claim 4, although Rong does not explicitly teach each of the T1 zone and each of the T2 zone are at least partially overlap, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Rong also suggests the T1 zone and T2 zone fully overlap [par. 239-242] and are separate from each other [par. 439 and 444]. Therefore, having T1 zone and T2 zone partially overlap would involve only routine skill in the art.
Regarding claim 5, Rong further teaches each of the T1 zone and each of the T2 zone are separate from each other [par. 439, 444].
Regarding claim 8, Rong further teaches the surface material of the first sensing section is one selected from a group consisting of platinum (Pt), iridium (Ir), palladium (Pd), gold (Au), a derivative thereof, and a combination thereof [par. 234].
Regarding claim 10, Rong further teaches the first sensing section of the first working electrode is driven by the first working voltage to form a measurement range, the second sensing section of the second working electrode is driven by the second working voltage to form an interference eliminating range [par. 239-242, 246], and the interference eliminating range contacts a surrounding of the first sensing section and at least partially overlaps the measurement range [par. 239-242, 246].
Regarding claims 11 and 18, Rong further teaches the micro biosensor further comprises a substrate [par. 178, 181], and the second sensing section is configured adjacent to the first sensing section [fig. 5C, elements E1, E2].
Although Rong does not explicitly teach the first working electrode and the second working electrode are configured on the same surface of the substrate, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Rong also suggests multiple electrodes can be fabricated on the same substrate [par. 178] and one or more sensors can be formed on a rigid flat substrate [par. 181]. Therefore, incorporating the counter and reference electrodes on one of two opposite surfaces would involve only routine skill in the art.
Regarding claims 12 and 19, Rong further teaches the second sensing section is configured adjacent to at least one side of the first sensing section with a gap [fig. 9C, elements E1, E2; par 179, 228]. 
Although Rong does not explicitly teach the gap is no larger than 0.2 mm, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Rong also suggests the electrodes are spaced apart [fig. 9C, elements E1, E2; par. 179, 228]. Therefore, spacing the electrodes no more than 0.2mm apart would involve only routine skill in the art.
Regarding claim 13, Rong further teaches the second sensing section extends along and is spaced apart from at least a portion of a periphery of the first sensing section [fig. 9C, elements E1, E2; par. 179, 228].
Although Rong does not explicitly teach a ratio of the portion of the periphery of the first sensing section to a total of the periphery of the first sensing section ranges from 30% to 100%, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Rong also suggests the electrodes are spaced apart [fig. 9C, elements E1, E2; par. 179, 228]. Therefore, incorporating a ratio of the portion of the periphery of the first sensing section to a total of the periphery of the first sensing section ranges from 30% to 100% would involve only routine skill in the art.
Regarding claims 14 and 20, Rong further teaches the micro biosensor further comprises at least one counter electrode coupled to at least one of the first working electrode and the second working electrode, and the step (c) or the step (e) is performed by the first working electrode cooperating with the counter electrode [par. 168, 169].
Regarding claim 15, Rong further teaches the micro biosensor further comprises at least one reference electrode, and the at least one counter electrode [par. 237].
Although Rong does not explicitly teach the at least one counter electrode and the at least one reference electrode are respectively configured on one of two opposite surfaces of a substrate of the micro biosensor, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Rong also suggests multiple electrodes can be fabricated on the same substrate [par. 178] and one or more sensors can be formed on a rigid flat substrate [par. 181]. Therefore, incorporating the counter and reference electrodes on one of two opposite surfaces would involve only routine skill in the art.
Regarding claim 16, Rong further teaches a method for reducing a measurement interference of a target analyte [par. 119, 231, 237] while using a micro biosensor to measure a physiological parameter representative of the target analyte in a biofluid during a period [fig. 5C and 5D; par. 102, 143], comprising: (a) providing the micro biosensor including at least a first working electrode [fig. 5C and 5D, element E1; par. 231], at least one second working electrode [fig. 5C and 5D, element E2; par. 231] and a chemical reagent [par.231 “a membrane system containing glucose-oxidase disposed thereon”], wherein the first working electrode has a first sensing section [fig. 5C and 5D, element E1; par. 231], the second working electrode has a second sensing section [fig. 5C and 5D, element E1; par. 231], and the chemical reagent is covered on at least a portion of the first sensing section to react with the target analyte in the biofluid to produce a resultant [par. 231 “a first electrode functions as a hydrogen peroxide sensor including a membrane system containing glucose-oxidase disposed thereon”; see also par. 130 “glucose oxidase enzyme, which enables an electrochemical reaction to occur to measure a concentration of glucose”]; (b) performing an interference eliminating action during the period [p  par. 241“a second working electrode that is configured to generate a second signal associated with the non-glucose related electroactive compounds…  the non-glucose related electroactive species includes at least one of interfering species”], so that the second sensing section is driven by a second working voltage to consume at least one interferant in the biofluid until an end of the period [par. 239-242]; (c) performing a first measurement action in a first sub-time zone of the period [ par. 246 “the sensor measures the analyte concentration about every fraction of a minute or every minute”; Examiner notes the measurement in the first minute is the first measurement action, so that the first sensing section is driven by a first working voltage to react with the resultant to output a first physiological signal corresponding to the then-current physiological parameter [par. 239-242]; (d) performing a second measurement action in a second sub-time zone of the period [ par. 246 “the sensor measures the analyte concentration about every fraction of a minute or every minute”; Examiner notes the measurement in the second minute is the second measurement action], so that the first sensing section is driven by the first working voltage to react with the resultant to output a second physiological signal corresponding to the then-current physiological parameter [par. 239-242]; and (e) repeatedly performing the step (c) to the step (d) to obtain a value data of the physiological parameter in all different sub-time zones during the period [par. 246].

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rong and in further view of Brister (U.S. Patent Application Publication 2019/0261907 A1).
Regarding claim 2, Rong teaches a method for reducing a measurement interference of a target analyte, as disclosed above.
However, Rong does not teach a step between the steps (b) and (c) or the steps (d) and (e): removing the second working voltage to stop the first interference eliminating action or the second interference eliminating action [par. 239-242, 246], and a step between the steps (c) and (d) or the steps (e) and (f): removing the first working voltage to stop the first measurement action or the second measurement action.
Brister teaches a step between the steps (b) and (c) or the steps (d) and (e): removing the second working voltage to stop the first interference eliminating action or the second interference eliminating action, and a step between the steps (c) and (d) or the steps (e) and (f): removing the first working voltage to stop the first measurement action or the second measurement action [par. 398; Examiner notes activating and inactivating the electrode equates to removing the voltage].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Rong, to incorporate a step between the steps (b) and (c) or the steps (d) and (e): removing the second working voltage to stop the first interference eliminating action or the second interference eliminating action, and a step between the steps (c) and (d) or the steps (e) and (f): removing the first working voltage to stop the first measurement action or the second measurement action, for activating two electrodes at separate times to prevent the second electrode from being influenced by the first electrode, as evidence by Brister [par. 397, 398].
Regarding claim 6, Rong does not teach duration of each of the T1 zone is larger than that of each of the T2 zone.
Although Brister does not explicitly teach duration of each of the T1 zone is larger than that of each of the T2 zone, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Brister also suggests activating two electrodes at separate times for a period of time to prevent the second electrode from being influenced by the first electrode [par. 397, 398]. Therefore, incorporating a duration of T1 being larger than that of T2 would involve only routine skill in the art.

Claims 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rong and in further view of Davies (U.S. Patent Application Publication 2005/0183965 A1).
Regarding claim 7 and 17, Rong teaches a method for reducing a measurement interference of a target analyte, as disclosed above.
However, Rong does not teach a surface material of the first sensing section is different from that of the second sensing section, the first sensing section has a first sensitivity to the resultant while the first sensing section is driven by the first working voltage, and the second sensing section has a second sensitivity smaller than the first sensitivity to the resultant while the second sensing section is driven by the second working voltage.
Davies teaches a surface material of the first sensing section is different from that of the second sensing section, the first sensing section has a first sensitivity to the resultant while the first sensing section is driven by the first working voltage, and the second sensing section has a second sensitivity smaller than the first sensitivity to the resultant while the second sensing section is driven by the second working voltage [par. 18-21].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Rong, to incorporate a surface material of the first sensing section is different from that of the second sensing section, the first sensing section has a first sensitivity to the resultant while the first sensing section is driven by the first working voltage, and the second sensing section has a second sensitivity smaller than the first sensitivity to the resultant while the second sensing section is driven by the second working voltage, for reducing the effect of the oxidation current resulting from the presence of interfering compounds, as evidence by Davies [par. 20].
Regarding claim 9, Davies further teaches when the surface material of the first sensing section is platinum with the first working voltage of 0.2 volt-0.8 volt, the surface material of the second sensing section is carbon with the second working voltage of 0.2 volt-0.8 volt [par. 30, 57].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Rong, to incorporate when the surface material of the first sensing section is platinum with the first working voltage of 0.2 volt-0.8 volt, the surface material of the second sensing section is carbon with the second working voltage of 0.2 volt-0.8 volt, for incorporating conductive materials and a potential high enough to oxidize glucose, as evidence by Davies [par. 30, 57].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791

/PUYA AGAHI/Primary Examiner, Art Unit 3791